                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

MICHAEL B. M.,                                  )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 4:17-cv-00175-RLY-DML
                                                )
NANCY A. BERRYHILL,                             )
                                                )
                           Defendant.           )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted her Report and Recommendation on Plaintiff’s

Complaint for Judicial Review. The parties were afforded due opportunity pursuant to

statute and the rules of this court to file objection; none were filed. The court, having

considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the

Magistrate Judge’s Report and Recommendation

SO ORDERED this 13th day of March 2019.




Distributed Electronically to Registered Counsel of Record
